Citation Nr: 1033678	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  05-26 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder.  

2.  Entitlement to service connection for a skin disorder.  


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1981 to September 
1992, including service in Southwest Asia during the Persian Gulf 
War.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  The August 2004 rating decision denied service 
connection for posttraumatic stress disorder (PTSD), an acquired 
psychiatric disorder, and a skin disorder.  

In December 2006, the Board issued a decision which denied 
service connection for PTSD, an acquired psychiatric disorder, 
and a skin disorder.  The Veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims (Court).  In 
February 2008, based on a Joint Motion for Remand (Joint Motion), 
the Court issued an Order remanding these three issues.  

In July 2008, the Board remanded this matter to the RO for 
additional evidentiary development.  In August 2008, the RO sent 
correspondence to the Veteran providing him addition notice 
pursuant to 38 C.F.R. § 3.159(b), requesting information 
concerning all medical treatment providers he has seen for his 
psychiatric and skin disorders, and requesting additional details 
concerning his alleged inservice stressors.  In September 2008, 
the RO obtained additional available service personnel records, 
and in May and June 2009, the Veteran underwent VA examinations 
for PTSD and skin disorders.  Accordingly, the directives of the 
Board's January 2010 remand have been accomplished.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

During the course of this appeal, the Veteran presented his 
testimony at two Board hearings before two different Veterans Law 
Judges.  As such, this matter has been reviewed and signed by a 
three judge panel.  38 U.S.C.A. § 7107(c) (West 2002).

Lastly, the Board's December 2006 decision remanded the issue of 
entitlement to service connection for undiagnosed illness 
manifested by neurological impairment and joint pain.  This issue 
will be addressed by a separate decision following completion of 
the Board's December 2006 remand instructions and re-
certification of the issue to the Board from the RO.


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.

2.  The evidence of record establishes a diagnosis of PTSD, which 
has been attributed to his military service.  

3.  The Veteran's current skin disorders, diagnosed as seborrheic 
dermatitis, eczema, and lichen planus, are not shown to have been 
present in service, or for many years thereafter, nor are they 
the result of any incident of the Veteran's military service.  


CONCLUSIONS OF LAW

1.  PTSD was incurred during military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009); 75 Fed. Reg. 39,843 (July 13, 2010).

2.  A skin disorder, to include seborrheic dermatitis, eczema, 
and lichen planus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all 
statutory and regulatory notice and duty to assist provisions.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

The RO's May 2004, August 2004, and August 2008 letters advised 
the Veteran of the foregoing elements of the notice requirements.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Dingess/Hartman, 19 Vet. App. at 473; see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as a statement of the case or supplemental statement 
of the case, is sufficient to cure a timing defect).  Although 
the August 2008 letter was provided after the August 2004 rating 
decision on appeal, this timing error was cured by the subsequent 
readjudication of the issues in the August 2009 supplemental 
statement of the case.

The duty to assist the Veteran has also been satisfied in this 
case.  The RO has obtained the Veteran's service treatment 
records, as well as his identified VA and private medical 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  For 
each claim on appeal, the RO obtained VA medical opinions 
addressing the issue of etiology.  Each opinion was based upon a 
physical examination of the Veteran, a review of his claims file, 
and the examiner provided a rationale for the conclusion reached.  
The Board concludes that the medical opinions of record are 
adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007) (holding that when VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).  Moreover, as indicated 
earlier, two Board hearings were conducted in this matter at 
which the Veteran testified regarding his claims.  

Finally, there is no sign in the record that additional evidence 
relevant to the issues being decided herein is available and not 
part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As there is no indication that any failure on the part 
of VA to provide additional notice or assistance reasonably 
affects the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Veteran claims that he developed a psychiatric disorder, 
including PTSD, due to his exposure to combat during service in 
Southwest Asia during Operation Desert Storm.  He also claims 
that he developed a skin disorder while serving in Southwest 
Asia.       

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  

	A.  Psychiatric Disorder 

Service connection for PTSD can be awarded when the record 
contains (1) a current medical diagnosis of PTSD, (2) credible 
supporting evidence that the claimed in-service stressor actually 
occurred, and (3) medical evidence establishing a nexus between 
the claimed in-service stressor and the current symptomatology of 
the PTSD.  See 38 C.F.R. § 3.304(f).  

Effective July 13, 2010, VA has amended its adjudication 
regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  Specifically, 
the final rule amends 38 C.F.R. § 3.304(f) by providing that if a 
stressor claimed by a Veteran is related to the Veteran's fear of 
hostile military or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of PTSD and that the Veteran's symptoms are 
related to the claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  See 
38 C.F.R. § 3.304(f); 75 Fed. Reg. 39,843 (July 13, 2010).
 
Based on a longitudinal review of the record, the Board finds 
that service connection for PTSD is warranted.  First, the 
evidence of record is at least in equipoise as to whether the 
Veteran currently has PTSD.  VA treatment records dated between 
February 2006 and April 2007 reflect multiple diagnoses of PTSD 
from the Veteran's treating VA physician, nurse, and licensed 
social worker.  Moreover, an October 2009 treatment report, 
completed by a private psychologist, notes a diagnosis of PTSD.  
However, certain medical evidence of record counters these PTSD 
diagnoses.  In VA compensation examination reports, dated in 
September 2007 and May 2009, a VA psychologist indicates that the 
Veteran does not have PTSD.  This examiner indicated that he 
reviewed the claims file prior to examining the Veteran and 
rendering his opinion.  This examiner also supported his opinion 
with a rationale.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999) (finding that the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion").  In the May 2009 report, the VA examiner indicated 
that because the Veteran did not 


report nightmares and intrusive thoughts about a specific 
stressful experience, he likely did not have PTSD.  The VA 
examiner also noted that the Veteran did not dwell on anything 
other than the most general aspects of his time in the Gulf.  He 
stated that the frequency, severity, and duration of symptoms 
were not meaningful to try to establish a nexus between a 
stressor and PTSD symptoms.    

The Board finds the VA compensation examiners' two opinions of 
probative value.  But the Board also finds the diagnoses provided 
by the Veteran's VA treating medical personnel and his private 
psychiatrist to be of probative value as well.  Given that the 
evidence is in equipoise on this issue, the Board finds that the 
evidence of record shows a diagnosis of PTSD.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990) (in determining whether a 
claimed benefit is warranted, VA must determine whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether the preponderance 
of the evidence is against the claim, in which case the claim is 
denied).  38 U.S.C.A. § 5107(b).  

Second, the Veteran claims that he incurred PTSD as a result of 
combat-related stressors.  He claims that while fighting the 
enemy he witnessed the deaths of enemy soldiers.    

Third, the Veteran's claimed stressors are consistent with the 
places, types, and circumstances of his service based on the fact 
that, as demonstrated by the record, he served in Southwest Asia 
during Operation Desert Storm in the early 1990s.  The evidence 
of record is also supportive of the Veteran's claim of having 
been in combat.  Though the Veteran's DD Form 214 does not 
indicate the award of a medal that would indicate combat 
involvement (such as a Purple Heart Medal or a Combat Infantryman 
Badge), records submitted into evidence by the Veteran's attorney 
support the Veteran's argument that he served in proximity to 
combat.  Those records indicate that the Veteran's unit fought 
with the enemy across Kuwait.  Moreover, in response to a request 
filed by the RO with the U.S. Army and Joint Services Records 
Research Center (JSRRC), a November 2008 JSRRC statement 
indicates that "elements of the [Veteran's] brigade engaged the 
enemy during the 


ground campaign resulting in the death of Iraqi soldiers," and 
that the Veteran "may have witnessed the death and destruction 
of war."  

Accordingly, there is credible supporting evidence of record 
which corroborates the Veteran's claimed stressors.  See Suozzi 
v. Brown, 10 Vet. App. 307, 311 (1997) (holding that 
corroboration does not require "that there be corroboration of 
every detail including the appellant's personal participation in 
the identifying process."); see also Pentecost v. Principi, 16 
Vet. App. 124, 128-29 (2002) (finding that while the Veteran's 
unit records did not specifically show that he was present during 
the alleged rocket attacks, "the fact that he was stationed with 
a unit that was present while such attacks occurred would 
strongly suggest that he was, in fact, exposed to the attacks.").  

Fourth, in VA treatment records, the Veteran's treating VA 
medical personnel report his stressors during service in Desert 
Storm when discussing the Veteran's PTSD.    

As such, the Board finds that the Veteran has a current diagnosis 
of PTSD that is associated with an in-service stressor which is 
corroborated by credible supporting evidence.  See 38 C.F.R. § 
3.304(f).  Accordingly, applying the doctrine of reasonable 
doubt, the Board finds that the Veteran's PTSD is related to 
active military service and therefore, service connection for 
PTSD is warranted.  See Gilbert, 1 Vet. App. at 54-56.
	
      B.  Skin Disorder 

In various statements of record, the Veteran indicates that he 
developed a skin disorder as a result of his service during 
Operation Desert Storm in Southwest Asia.  

In this matter, the Veteran underwent VA compensation 
examinations for his skin in May and June 2009.  These examiners 
diagnosed the Veteran with seborrheic dermatitis of the scalp and 
ears, eczema, and lichen planus of the wrist and ankles.  

The medical evidence of record addressing the issue of service 
connection is found in service treatment records, VA treatment 
records, and the two VA compensation examination reports noted 
earlier. 

Service treatment records indicate that the Veteran was seen for 
skin rashes on his left arm and his inguinal region.  These 
rashes were diagnosed as fungal infections.  However, a skin 
disorder was not found on the Veteran's service separation 
examination.  

Subsequent to service discharge, a private treatment record dated 
in July 2004 reflects a diagnosis of eczema.  A December 2006 VA 
treatment record notes a dry, scaly lesion on the Veteran's right 
auricle.  

At a VA examination in May 2009, the VA examiner found that it 
was "less likely than not that the verrucous papules consistent 
with either lichen planus or verucca were present during military 
service as these are usually of short duration of less than two 
years occurrence."  The examiner stated that based on the 
Veteran's statements, the seborrheic dermatitis was "at least as 
likely as not" present in service, but the examiner had no 
treatment records that indicated that it was.  The examiner 
indicated that the Veteran's service treatment records and claims 
file had not been reviewed prior to rendering the opinion.  As 
such, this opinion is of limited probative value - it is based 
solely upon the Veteran's own assertions, without any substantive 
review of his in-service or post service treatment medical 
records.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995) ("[A] 
bare transcription of a lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional.").  

By contrast, the June 2009 VA examiner indicated that a review of 
the claims file was conducted, including the service treatment 
records.  This examiner stated that based on the entirety of the 
record, the Veteran's skin disorders did not have onset in the 
military.  The examiner supported his opinion by stating that 
there was no evidence of dermatitis, eczema, or lichen planus 
during service, and that "subsequent records over the years fail 
to reveal any complaints until recent 


years[.]"  The examiner opined that the Veteran's in-service 
complaints were likely tinea disorders that resolved with 
treatment.  The examiner stated that the disorders in service 
were not seborrheic or lichen planus.  Finally, the examiner 
indicated that following a discussion, the May 2009 VA examiner 
agreed with the June 2009 examiner's conclusions.  

The Veteran clearly asserts that he experienced a skin disorder 
since service.  Lay testimony is competent to establish the 
presence of observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  Lay evidence is competent and 
sufficient in certain instances related to medical matters.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  
Specifically, such instances include establishing a diagnosis of 
a condition when (1) a layperson is competent to identify the 
medical condition; (2) the layperson is reporting a 
contemporaneous medical diagnosis; or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Id. at 1377.  Similarly, when a disorder 
may be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007) (finding that certain 
disabilities are not conditions capable of lay diagnosis).  As 
such, the Veteran is considered competent to report observable 
symptoms such as skin irritation or rash.  Layno, 6 Vet. App. at 
469-70.  

However, the Veteran's statements of limited probative value 
here.  As a layperson, his statements are not competent evidence 
on medical matters such as etiology.  The issue as to whether his 
in-service symptoms relate to his current skin disorders is 
entirely medical in nature.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay assertions of medical etiology cannot 
constitute evidence upon which to grant the claims for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

In the absence of medical evidence that the Veteran's current 
skin disorders are associated with service, the preponderance of 
the evidence is against his claim.  As such, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 54-56.


ORDER

Service connection for PTSD is granted.  

Service connection for a skin disorder is denied.  



			
	JOY A. MCDONALD	WILLIAM YATES
	               Veterans Law Judge                             
Acting Veterans Law Judge
         Board of Veterans' Appeals                       Board 
of Veterans' Appeals


________________________________
MICHELLE L. KANE
Veterans Law Judge
Board of Veterans' Appeals









 Department of Veterans Affairs


